Case: 19-40922     Document: 00515815522         Page: 1     Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 19-40922
                                                                              FILED
                                                                           April 9, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   William Boyd Pierce,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier; Carol E. Monroe; Deborah Cockrell;
   Mark A. Sandlin; Office of the Attorney General,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:17-CV-632


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          William Boyd Pierce, Texas state prisoner # 1208957, filed a
   42 U.S.C. § 1983 complaint alleging that the defendants failed to protect him
   from an assault by another inmate. After Pierce had an opportunity to amend



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40922      Document: 00515815522          Page: 2    Date Filed: 04/09/2021




                                    No. 19-40922


   his complaint, the district court dismissed it pursuant to 28 U.S.C.
   § 1915A(b)(1) for failure to state a claim for which relief may be granted.
   Pierce now appeals that decision.
          Applying de novo review, see Legate v. Livingston, 822 F.3d 207, 209-
   10 (5th Cir. 2016), we affirm. Even if it is assumed, for the sake of argument,
   that Pierce was incarcerated under conditions posing a substantial risk of
   serious harm, Pierce has not pleaded sufficient factual matter showing that
   any defendant acted with deliberate indifference to that risk. See id. at 210;
   Longoria v. Texas, 473 F.3d 586, 592-93 (5th Cir. 2006). Accordingly, Pierce
   failed to state a facially plausible claim that any defendant unconstitutionally
   failed to protect him from another inmate. See Legate, 822 F.3d at 209-10;
   Coleman v. Sweetin, 745 F.3d 756, 763 (5th Cir. 2014). Pierce’s argument
   based on alleged violations of prison regulations is unpersuasive.          See
   Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986); see also Williams v.
   Banks, 956 F.3d 808, 812 & n.11 (5th Cir. 2020).
          The district court’s dismissal of Pierce’s complaint for failure to state
   a claim counts as a strike under 28 U.S.C. § 1915(g).            See Adepegba
   v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996), abrogated in part on other
   grounds by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-63 (2015). Pierce is
   cautioned that if he accumulates three strikes, he will not be allowed to
   proceed in forma pauperis in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).
          AFFIRMED; SANCTION WARNING ISSUED.




                                          2